DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The Examiner attempted to resolve the one new rejection and multiple objections, below, via an Examiner’s Amendment, during a telephone call on May 13, 2021 and May 14, 2021.
However, the Representative could not provide approval by May 14, 2021, and thus, this Office Action is mailed as a Non-Final Office Action given a new indefiniteness rejection, below.  See attached Interview Summary form.
Resolution of the objections and rejection, below, should place this application in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/469,457
Claims 1-8 and 10-20 have been examined on the merits.  Claims 1, 8, 10-12, 14, and 17-19 are previously presented.  Claims 2, 4-7, and 15-16 are original.  Claims 3, 13, and 20 are currently amended.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of February 9, 2021.
The Examiner has reviewed the claim amendments and Reply of 02/09/2021.
The claim objection against claim 13 (see paragraph 20 in previous Office Action) is withdrawn since Applicants revised the spacing as requested.
The rejection against claims 3-4 and 20 under 35 U.S.C. 112(d) (see paragraphs 21-23 in previous Office Action) is withdrawn since Applicants revised variable W of claims 3 and 20 to -- (3-6C) cycloalkyl -- .
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 contains the following compound names, which have an (R)- designation preceding the compound name, but, also have the designation (racemic, S-isomer, R-isomer) in parentheticals immediately following the compound name:

    PNG
    media_image1.png
    173
    1057
    media_image1.png
    Greyscale
 (page 18 of 35); 

    PNG
    media_image2.png
    156
    1018
    media_image2.png
    Greyscale
 (page 18 of 35); 

    PNG
    media_image3.png
    183
    1101
    media_image3.png
    Greyscale
 (page 19 of 35); 

    PNG
    media_image4.png
    167
    1048
    media_image4.png
    Greyscale
 (page 19 of 35); 

    PNG
    media_image5.png
    171
    1031
    media_image5.png
    Greyscale
 (page 19 of 35); 

    PNG
    media_image6.png
    158
    1031
    media_image6.png
    Greyscale
 (page 19 of 35); 

    PNG
    media_image7.png
    156
    1046
    media_image7.png
    Greyscale
 (page 20 of 35); 

    PNG
    media_image8.png
    155
    1023
    media_image8.png
    Greyscale
 (page 20 of 35); 

    PNG
    media_image9.png
    168
    1021
    media_image9.png
    Greyscale
(page 21 of 35); 

    PNG
    media_image10.png
    163
    1006
    media_image10.png
    Greyscale
 (page 21 of 35); 

    PNG
    media_image11.png
    156
    1015
    media_image11.png
    Greyscale
 (page 21 of 35); 

    PNG
    media_image12.png
    171
    1014
    media_image12.png
    Greyscale
 (page 22 of 35); 

    PNG
    media_image13.png
    164
    1041
    media_image13.png
    Greyscale
 (page 22 of 35); 

    PNG
    media_image14.png
    151
    1025
    media_image14.png
    Greyscale
 (page 22 of 35); 

    PNG
    media_image15.png
    148
    1034
    media_image15.png
    Greyscale
 (page 23 of 35); 

    PNG
    media_image16.png
    161
    1031
    media_image16.png
    Greyscale
 (page 23 of 35); 

    PNG
    media_image17.png
    185
    1064
    media_image17.png
    Greyscale
 (page 24 of 35); 

    PNG
    media_image18.png
    154
    1015
    media_image18.png
    Greyscale
 (page 24 of 35); 

    PNG
    media_image19.png
    149
    1027
    media_image19.png
    Greyscale
 (page 24 of 35); 

    PNG
    media_image20.png
    163
    1013
    media_image20.png
    Greyscale
 (page 25 of 35); 

    PNG
    media_image21.png
    155
    1030
    media_image21.png
    Greyscale
 (page 25 of 35); 

    PNG
    media_image22.png
    145
    1031
    media_image22.png
    Greyscale
 (page 26 of 35); 

    PNG
    media_image23.png
    158
    1029
    media_image23.png
    Greyscale
 (page 26 of 35); 

    PNG
    media_image24.png
    146
    1054
    media_image24.png
    Greyscale
 (page 27 of 35); and 

    PNG
    media_image25.png
    166
    1025
    media_image25.png
    Greyscale
 (page 30 of 35).


	The metes and bounds of the aforementioned compounds, above, are undefined thereby resulting in undefined metes and bounds of claim 13 (hence claim 13 is 
	This indefiniteness rejection can be rendered moot by striking the limitation “(racemic, S-isomer, R-isomer)” in parentheticals immediately following the compound name in ALL compounds of claim 13.
	Applicants are asked to carefully review all compounds in claim 13 to make sure there are no other compounds introduced as either (R)- or (S)- and then also “(racemic)”.
Response to Amendment
Claim Objections
Claim 1 is objected to for the poor resolution of genus formula (I) of claim 1.  It is difficult to ascertain the identity of variables that comprise formula (I).  For example, it is difficult to determine that R1 connects the N of the bridged ring with the –NH-CH2-CH(OH)-phenyl portion of formula (I).
Applicants are asked to replace genus formula (I) with a higher resolution (lower pixilation count) illustration.  As discussed with the Representative on the phone on May 14, 2021, replacing the current genus formula I with that in the Supplemental Response of September 2020 can render this objection moot.
Claims 2-8 and 10-20 are similarly objected to since these claims refer back to base claim 1 but do not remedy the poor resolution of the genus formula I from base claim 1.
Claims 11-12 are objected to for not having commas separating each compound from the other compounds in the list of illustrated compounds of claims 11-12.  
Applicants are asked to place commas separating each compound and to also place an -- or -- in between the last two compounds in each of claims 11-12.
Claims 11-12 are objected to since these claims contain the following illustrations of compounds with incomplete bonding associations (see circled bonds going off into space/looking like methyls, which do not completely connect the bridged ring N heteroatom with R1):

    PNG
    media_image26.png
    310
    911
    media_image26.png
    Greyscale
of claim 11; and 

    PNG
    media_image27.png
    304
    901
    media_image27.png
    Greyscale
 of claim 11; and 
 
    PNG
    media_image28.png
    400
    755
    media_image28.png
    Greyscale
 of claim 11; and 

    PNG
    media_image29.png
    287
    895
    media_image29.png
    Greyscale
 of claim 12; and 

    PNG
    media_image30.png
    309
    999
    media_image30.png
    Greyscale
 of claim 12; 

    PNG
    media_image31.png
    363
    830
    media_image31.png
    Greyscale
 of claim 12; and 

    PNG
    media_image32.png
    341
    1034
    media_image32.png
    Greyscale
 of claim 17.


	Applicants are asked to revise said illustrations with illustrations that clearly have complete bonds that clearly connect one atom or variable to another.
Claim 17 is objected to for not indicating that the product of formula I is structurally identical to that of claim 1 within the first two lines/preamble of claim 17.
This is an objection and not an indefiniteness rejection since Applicants have made clear within claim 17 (see a few pages in—specifically, page 33 of 35) that the product of formula I is the same as that defined within claim 1.  However, by also making a reference to said compound of claim 1 within the first two lines of claim 17, Applicants save the Examiner and future readers/reviewers of the patent time by explicitly indicating within the preamble that the product of formula I (from claim 17) is the same as that previously defined in claim 1.
Conclusion
Claims 1-8, 10-12, and 14-20 are objected to for claim informalities (see “Claim Objections” section, above).
Claim 13 is not presently allowable as written.
Claims 1 and 17 are free of the prior art for the rationale stated within paragraphs 27-29 in the Non-Final Office Action of 12/16/2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625